Citation Nr: 0704244	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  06-06 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  The appeal was later transferred to the Boston, 
RO.


FINDINGS OF FACT

1.  The veteran engaged in combat during World War II.

2.  Clear and convincing evidence demonstrates that any 
current back disability is not related to service.


CONCLUSION OF LAW

A back disability was not incurred or aggravated in- service 
and arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In March 2006, the RO provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability.  The claim was 
readjudicated in the June 2006 supplemental statement of the 
case.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran testified at a RO hearing, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claim. 

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a back disability.  The separation 
examination dated October 1945 notes lacerations of the neck 
and face caused by anti-aircraft fire.  Bones, joints, and 
muscles were noted as normal.  

Service personnel records reveal that the veteran served as a 
bombardier in the European Theater of Operations, and was 
awarded, amongst several personal decorations, the 
Distinguished Flying Cross, the Purple Heart, and the Air 
Medal with six oak leaf clusters.

Statements sent in March 1953 from the veteran's spouse, 
sister-in-law, E.J.P. and D.C.H., the navigator and pilot of 
the airplane hit by anti-aircraft fire; stated the appellant 
had some back problems immediately after the incident.  

At his January 2006 RO hearing, the veteran testified that he 
had been having a back problem off and on since the anti-
aircraft incident in service.  He stated that the doctors 
wanted him to stay in the hospital, but he wanted to go back 
to his crew.  He indicated that he did not seek medical 
attention for his back during service because he was a 
pharmacist and had a little medical knowledge of how to avoid 
discomfort and pain.  

VA outpatient treatment records show that the veteran was 
seen in February 2006.  He reported low back pain in service 
when he was thrown onto his back.  He denied any other known 
back injuries or trauma.  It was noted that the veteran 
reportedly stretched a muscle in the right lower back earlier 
in February 2006.  He did not recall any special activity or 
trauma that caused this.  Following a physical examination 
the clinical assessment was low back pain with 
radiation/sciatica.  

A private medical report from Robert A. Klugman, M.D., 
indicated that the veteran was seen in February 2006 for back 
pain.  He reported that ten days earlier he had a little 
flood in his apartment and had to clean out a closet fairly 
quickly, but did not remember hurting himself.  Since then, 
he developed a horrible back pain radiating to his right leg 
and groin.  It was noted that the veteran was seen at the VA 
and given pain medication.  The impression was a right 
sacroiliac strain with peripheral sciatica.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who was engaged in combat with enemy 
forces during a period of war, the VA shall accept as 
sufficient proof of service connection such satisfactory lay 
or other evidence of service incurrence if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). Service connection of such a disease or injury may 
be rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  Initially, the VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
step under the statute.  This determination requires the 
credibility of the veteran's evidence to be judged standing 
alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995), the United 
States Court of Veterans Appeals found that, in determining 
whether documents submitted by a veteran constitute 
"satisfactory" evidence under 38 U.S.C.A. § 1154(b), the VA 
may properly consider "internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence. Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, the VA "shall accept" 
the veteran's evidence as sufficient proof of service 
connection, even if no official record of such incurrence 
exists. At this point, a factual presumption arises that the 
alleged injury or disease is service-connected.  Id.

It is in the third step under Collette that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting clear and convincing evidence to the 
contrary, the presumption of service connection is then 
rebutted.

Analysis

After reviewing the evidence of record, the Board concludes 
that while a factual presumption of entitlement to service 
connection for a back disorder has been presented, clear and 
convincing evidence to the contrary rebut that presumption.  

In this regard, while service medical records are silent for 
complaints, treatment, or diagnosis of a back disability in-
service, the Board finds that the lay evidence presented 
pertaining to the claim that a back injury was incurred 
during aerial combat operations is "satisfactory" evidence 
under 38 U.S.C.A. § 1154(b).  Further, this evidence is 
"consistent with the circumstances, conditions, or 
hardships" that were associated with the aerial operation of 
a bomber over the hostile skies of Europe during World War 
II.  

While the foregoing findings present a factual presumption of 
entitlement to service connection for a back disorder, and 
while the Board finds that the appellant is credible, the 
medical evidence shows that when the veteran was out of the 
combat zone a back disorder was not clinically manifested 
until decades after separation from active duty.  For 
example, while the veteran's October 1945 separation 
examination revealed lacerations of the neck and face that 
were associated with injuries sustained when his aircraft was 
struck by anti aircraft fire, no back disorder was reported 
by the appellant or diagnosed by the examiner.  

Likewise, while the veteran reported injuring his back to a 
VA examiner in February 2006, that examiner did not link any 
in-service injury to any current back pathology or 
disability.  Indeed, the veteran in both VA and private 
treatment records referred to post service events that had 
occurred in early February 2006.  As such, the Board finds 
that the evidence of record clearly and convincingly rebuts 
the presumption of entitlement to service connection.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  

Hence, the benefit sought on appeal is denied.

The Board has not overlooked the statements submitted by the 
veteran and others on his behalf.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that a 
lay person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  
Therefore, their lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the veteran's military 
service and a back disability.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of arthritis within one 
year of discharge from active duty.  The veteran's discharge 
date was 1945 and the first evidence presented as to any 
complaints of a back disorder was in 2006.  


ORDER

Entitlement to service connection for a back disability is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


